Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distraction devices” in claims 1, 3-4, 7-9, 11-15, and 17-18.
For examination purposes, the phrase “distraction devices” in claims 1, 3-4, 7-9, 11-15, and 17-18 is interpreted as “Examples of the distraction device 62 include padding, clothing (e.g., a sock, a folded sock), air pressure tubing, a ball (e.g., a tennis ball, a racquet ball, a myofascial release ball, a pressurized ball), a pad, any other device or item that may apply pressure to a portion of a user when the distraction device 62 is positioned within a back pocket 58 and also when the inner belt 14 encircles the waist portion of the user, or any combination of the preceding. In some examples, the distraction device 62 may be a static device (e.g., it may not move or vibrate). In other examples, the distraction device 62 may be a dynamic device (e.g., it may move or vibrate). For example, the distraction device 62 may be a vibrating pad or ball. In some examples, the distraction device 62 may be heated above room temperature or cooled below room temperature. As is illustrated, the distraction devices 62a and 62b are myofascial release balls. The distraction device 62 may be the same type of device or item as the distraction device 46. For example, as is illustrated, the distraction devices 46 and 62 may all be myofascial release balls. Alternatively, the distraction device 62 may be a different type of device or item than the distraction device 46. For example, the distraction devices 46 may be myofascial release balls, while the distraction devices 62 may be folded socks. Any combination of types of distraction device(s) 46 and distraction device(s) 62 may be used in the belt system 10” (Specification, Paragraphs 35-36).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the internal belt" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the internal belt” to read --the inner belt-- for better clarity and consistency of structural descriptions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turtzo (U.S. Patent No. 6099490).
Regarding claim 1, Turtzo discloses (Col. 5, lines 28-40; Col. 6, lines 34-42; Col. 8, lines 39-40; Figures 1-2, 5, 7,9) a belt 110 (Figures 7 and 9, brace 110), comprising: an inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) configured to encircle a waist portion of a user (Figure 9, 
Regarding claim 2, Turtzo discloses the invention as described above and further discloses (Figures 7, 9) an outer belt 190,200 (Figure 7, straps 190,200) coupled to the external side (Figure 7, straps 190,200 coupled to external side of bands 170,180) of the inner belt 170,180 (Figure 7, bands 170,180) and configured to encircle the waist portion of the user (Figures 7 and 9, straps 190,200 encircle waist) and encircle (Figures 7 and 9, straps 190,200 encircle inner band 170,180) the inner belt 170,180 (Figure 7, bands 170,180) when the inner belt 170,180 (Figure 7, bands 170,180) encircles the waist portion of the user (Figures 7 and 9, straps 190,200 encircle inner band 170,180 when inner band 170,180 is worn around waist).
Regarding claim 3, Turtzo discloses the invention as described above and further discloses (Col. 6, lines 34-42; Figures 7, 9) wherein the first position (Figures 7 and 9, first position located at ends of inner band 170,180) of the first set of one or more pockets 157 (Figure 7, pouch 157) on the internal side 52 (Figures 1-2 and 7, exterior side 53,153 is stitched together with interior side 52 to form a pouch 57,157) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the first set of one or more distraction devices 58,158 to apply pressure (Col. 6, lines 40-42, abdominal stiffener 58,158 places compressive forces on the wearer's abdominal cavity) to a left abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably worn within pouch 57,157, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity; Figure 9, adjusting shape and size of the stiffener 58,158 to target left abdominal oblique muscle) and a right abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably worn within pouch 57,157, depending upon the wearer's needs, to place compressive forces on the 
Regarding claim 4, Turtzo discloses the invention as described above and further discloses (Col. 5, lines 28-40; Col. 8, lines 39-40; Col. 9, lines 32-48; Figures 1-2, 7, 9) wherein the second position (Figures 7 and 9, second position at center of inner bands 170,180) of the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) on the internal side (Figure 7, exterior side 146a is stitched together with interior side 146b to form a pouch 146) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the second set of one or more distraction devices 26,126 to apply pressure (Col. 9, lines 32-48, support band 70, 170 is preferably made of an elastic material, it can be pulled with a selected amount of force so as to compress lumbar support section 20,120 to the wearer's lumbosacral region) to a left sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a left sacroiliac joint) and a right sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a right sacroiliac joint) of the user when the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) encircles the waist portion of the user (Figure 9, inner bands 170,180 encircle user’s waist).
Regarding claim 6, Turtzo discloses the invention as described above and further discloses (Col. 8, lines 39-40; Figure 7) wherein the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) comprises one pocket 146 (Figure 7, casing 146 is a single pouch member) with a single opening (Figure 7, casing 146 has a single opening) into the pocket 146 (Figure 7, casing 146 is a single pouch member).
Regarding claim 7, Turtzo discloses the invention as described above and further discloses (Col. 6, lines 34-42; Figure 7) wherein the first set of one or more distraction devices 58,158 comprises one or more pieces of padding (Col. 6, lines 34-42, thermoplastic abdominal stiffener 58,158 with varying rigidity. For example, thermoplastic polyurethane foam padding), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 8, Turtzo discloses the invention as described above and further discloses (Col. 6, lines 34-42; Figure 7) wherein the second set of one or more distraction devices 26,126 comprises one or more pieces of padding (Figure 7, Lumbar support member 126 with protrusion 130, has outer rigid layer and inner flexible layer for comfort and padded support to the lumbosacral area), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 9, Turtzo discloses (Col. 5, lines 28-40; Col. 6, lines 34-42; Col. 8, lines 39-40; Col. 9, lines 32-48; Figures 1-2, 7, and 9) a method, comprising: positioning an inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) around a waist portion of a user (Figures 7 and 9, bands 170,180 are positioned around a waist portion of a user), the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) comprising a first end 175 (Figure 7, fastening patch 175 on end of band 170), a second end 153 (Figures 7 and 9, exterior surface 153 of band 180 connects to fastening patch 175 of band 170), and a length that extends (Figure 7, length between patch 175 and surface 153) from the first end 175 (Figure 7, fastening patch 175 on end of band 170) to the second end 153 (Figures 7 and 9, anterior surface 153 of band 180); coupling (Figures 7 and 9, exterior surface 153 of band 180 connects to fastening patch 175 of band 170) the first end 175 (Figure 7, fastening patch 175 on end of band 170) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) to the second end 153 (Figures 7 and 9, exterior surface 153 of band 180) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) so that the inner belt 170,180 (Figure 7, abdominal support 
Regarding claim 10, Turtzo discloses the invention as described above and further discloses (Col. 7, lines 57-60; Figure 1, 7) positioning an outer belt 190,200 (Figure 7, straps 190,200) around the waist portion of a user (Figures 7 and 9, straps 190,200 positioned around waist), the outer belt 190,200 (Figure 7, straps 190,200) being coupled (Figure 7, straps 190,200 coupled to external side of bands 170,180) to the inner belt 170,180 (Figure 7, bands 170,180) and comprising a first end 96 (Figure 1, free end 94 with hook and loop type material 96 on topside), a second end 106 (Figure 1, free end 104 with hook and loop type material 106 on topside), and a length that extends (Figures 1, 7, and 9, length between hook and loops 96,106 is determined by the circumference of a user’s waist) from the first end 96 (Figure 1, free end 94 with hook and loop type material 96 on topside) to the second end 106 (Figure 1, free end 104 with hook and loop type material 106 on topside); coupling (Col. 7, lines 57-60, free ends 
Regarding claim 11, Turtzo discloses the invention as described above and further discloses (Col. 6, lines 34-42; Figure 1, 7) positioning (Figures 1 and 7, abdominal stiffener 58,158 positioned into pouch 57,157) the first set of one or more distraction devices 58,158 into the first set of one or more pockets 157 (Figure 7, pouch 157) coupled (Figure 7, pouch 157 coupled to inner belt 170,180) to the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180), so as to cause the first set of one or more distraction devices 58,158 to apply pressure (Col. 6, lines 40-42, abdominal stiffener 58,158 places compressive forces on the wearer's abdominal cavity) to a left abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably worn within pouch 57,157, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity; Figure 9, adjusting shape and size of the stiffener 58,158 to target left abdominal oblique muscle) and a right abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will 
Regarding claim 12, Turtzo discloses the invention as described above and further discloses (Col. 5, lines 28-40; Col. 9, lines 32-48; Figure 1-2, 7, 9) positioning (Figure 7, lumbar support member 126 positioned in pouch 146) the second set of one or more distraction devices 26,126 into the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) coupled (Figure 7, pouch 146 coupled to inner belt 170,180) to the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180), so as to cause the second set of one or more distraction devices 26,126 to apply pressure (Col. 9, lines 32-48, support band 70, 170 is preferably made of an elastic material, it can be pulled with a selected amount of force so as to compress lumbar support section 20,120 to the wearer's lumbosacral region) to a left sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a left sacroiliac joint) and a right sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a right sacroiliac joint) of the user when the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) encircles the waist portion of the user (Figure 9, inner bands 170,180 encircle user’s waist).
Regarding claim 13, Turtzo discloses the invention as described above and further discloses (Col. 6, lines 34-42) wherein the first set of one or more distraction devices 58,158 comprises one or more pieces of padding (Col. 6, lines 34-42, thermoplastic abdominal stiffener 58,158 with varying rigidity. For 
Regarding claim 14, Turtzo discloses the invention as described above and further discloses (Col. 5, lines 28-40; Figure 7) wherein the second set of one or more distraction devices 26,126 comprises one or more pieces of padding (Col. 5, lines 28-40, Lumbar support member 126 with protrusion 130, has outer rigid layer and inner flexible layer for comfort and padded support to the lumbosacral area), one or more items of clothing, one or more pieces of air pressure tubing, one or more balls, or a combination thereof.
Regarding claim 15, Turtzo discloses (Col. 5, lines 28-40; Col. 6, lines 34-42; Col. 6, lines 40-42; Col. 8, lines 39-40; Col. 9, lines 32-48; Figures 1-2, 7, 9) a method, comprising: coupling (Figure 7, pouch 157 coupled to inner band 170,180) a first set of one or more pockets 157 (Figure 7, pouch 157) to a first position (Figures 7 and 9, first position located at ends of inner bands 170,180) on an internal side 52 (Figures 1-2 and 7, exterior side 53,153 is stitched together with interior side 52 to form a pouch 57,157) of an inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) configured to encircle a waist portion of a user (Figure 9, inner bands 170,180 encircle user’s waist), the first set of one or more pockets 157 (Figure 7, pouch 157) configured to receive (Figures 1 and 7, pouch 57,157 receives abdominal stiffener 58,158) a first set of one or more distraction devices 58,158 (Col. 6, lines 34-42, abdominal stiffener 58,158 is preferably formed of a thermoplastic material and is shaped to generally fit within pouch 57. Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10 to be interchangeably worn within pouch 57, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity. The stiffener 58,158 is an equivalent structure to the padding, clothing, air pressure tubing, ball, or any other device or item that may apply pressure to a portion of a user when the distraction device is positioned within a front pocket 
Regarding claim 16, Turtzo discloses the invention as described above and further discloses (Figures 7, 9) coupling (Figure 7, straps 190,200 coupled to external side of inner bands 170,180) an outer belt 190,200 (Figure 7, straps 190,200) to the external side (Figure 7, straps 190,200 coupled to external side of bands 170,180) of the inner belt 170,180 (Figure 7, bands 170,180), wherein the outer belt 190,200 (Figure 7, straps 190,200) is configured to encircle the waist portion of the user (Figures 7 
Regarding claim 17, Turtzo discloses the invention as described above and further discloses (Col. 6, lines 34-42; Figures 7, 9) wherein the first position (Figures 7 and 9, first position located at ends of inner band 170,180) of the first set of one or more pockets 157 (Figure 7, pouch 157) on the internal side 52 (Figures 1-2 and 7, exterior side 53,153 is stitched together with interior side 52 to form a pouch 57,157) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the first set of one or more distraction devices 58,158 to apply pressure (Col. 6, lines 40-42, abdominal stiffener 58,158 places compressive forces on the wearer's abdominal cavity) to a left abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably worn within pouch 57,157, depending upon the wearer's needs, to place compressive forces on the wearer's abdominal cavity; Figure 9, adjusting shape and size of the stiffener 58,158 to target left abdominal oblique muscle) and a right abdominal oblique muscle (Col. 6, lines 34-42, Varying shapes and sizes can be utilized depending upon the wearer's need for support and desire for comfort. It is preferred that a great number of stiffeners of varying rigidity will be provided with support brace 10,110 to be interchangeably 
Regarding claim 18, Turtzo discloses the invention as described above and further discloses (Col. 5, lines 28-40; Col. 8, lines 39-40; Col. 9, lines 32-48; Figures 1-2, 7, 9) wherein the second position (Figures 7 and 9, second position at center of inner bands 170,180) of the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) on the internal side (Figure 7, exterior side 146a is stitched together with interior side 146b to form a pouch 146) of the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) is configured to cause the second set of one or more distraction devices 26,126 to apply pressure (Col. 9, lines 32-48, support band 70, 170 is preferably made of an elastic material, it can be pulled with a selected amount of force so as to compress lumbar support section 20,120 to the wearer's lumbosacral region) to a left sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a left sacroiliac joint) and a right sacroiliac joint (Figures 1-2, 7, and 9, lumbar support section 20,120 applies pressure to lumbosacral region, specifically a right sacroiliac joint) of the user when the inner belt 170,180 (Figure 7, abdominal support band 170 and band 180) encircles the waist portion of the user (Figure 9, inner bands 170,180 encircle user’s waist).
Regarding claim 20, Turtzo discloses the invention as described above and further discloses (Col. 8, lines 39-40; Figure 7) wherein the second set of one or more pockets 146 (Col. 8, lines 39-40 and Figure 7, casing 146 is a pouch member which, as shown below, receives lumbar support member 126 to provide customized support to the wearer) comprises one pocket 146 (Figure 7, casing 146 is a single .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turtzo (U.S. Patent No. 6099490) in view of Robinson et al. (U.S. Patent No. 9962284). 
Regarding claim 5, Turtzo discloses the invention as described above and further discloses (Figure 7) wherein the first set of one or more pockets 157 (Figure 7, pouch 157) comprises one pocket 157 (Figure 7, pouch 157 is single pocket).
	However, Turtzo fails to explicitly disclose two openings into the pocket. 
	Robinson teaches (Col. 4, lines 45-40; Figure 6) two openings (Col. 4, lines 45-40 and Figure 6, thermally conductive members 16 are placed in the two openings within pocket that defines cavity 14) into the analogous pocket 14 (Col. 4, lines 45-40 and Figure 6, pocket that defines cavity 14). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pocket of Turtzo, to include two openings, as taught by Robinson, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Robinson, Col. 4, lines 45-40). 
Regarding claim 19, Turtzo discloses the invention as described above and further discloses (Figure 7) wherein the first set of one or more pockets 157 (Figure 7, pouch 157) comprises one pocket 157 (Figure 7, pouch 157 is single pocket).

	Robinson teaches (Col. 4, lines 45-40; Figure 6) two openings (Col. 4, lines 45-40 and Figure 6, thermally conductive members 16 are placed in the two openings within pocket that defines cavity 14) into the analogous pocket 14 (Col. 4, lines 45-40 and Figure 6, pocket that defines cavity 14). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pocket of Turtzo, to include two openings, as taught by Robinson, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Robinson, Col. 4, lines 45-40). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (KR 100822375 B1) teaches a pelvis supporter with a sacral pad (30) which is configured to applies pressure to a sacrum of a user. Also, two iliac bone pressing pads (20) which are configured to apply pressure to a left and right external abdominal oblique of a user. 
Kawahara (JP 2009005812 A) teaches a pelvis stabilization device with two removable sacroiliac joint pads which are configured to apply pressure to a left and right sacroiliac joint of a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786